Citation Nr: 1022336	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to restoration of a 30 percent evaluation for 
right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  The Veteran made such motion at his April 2010 
hearing, and the presiding Acting Veterans Law Judge granted 
the motion.

The Veteran served on active duty with the United States Army 
from October 1965 to November 1968, to include a tour of duty 
in Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and February 2010 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  
The October 2007 decision declined to reopen a previously 
denied claim of service connection for hepatitis C, while the 
February 2010 decision implemented a proposed reduction of 
evaluation for right wrist carpal tunnel syndrome from 30 
percent to 0 percent, effective from May 1, 2010.

The Veteran testified at an April 2010 personal hearing held 
before the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.

The issues of service connection for hepatitis C and 
restoration of the evaluation for carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hepatitis C was most recently 
denied in a June 2005 rating decision on the grounds that no 
nexus to service was shown; this decision was not appealed, 
and became final in June 2006.

2.  Evidence received since June 2005 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for hepatitis C.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  With respect to the issue decided here, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  New and Material Evidence

The RO declined to reopen the previously denied claim of 
service connection in the October 2007 decision on appeal 
here.  However, the RO did, in a May 2008 Statement of the 
Case, determine that new and material evidence sufficient to 
reopen the claim had been submitted, and proceeded to 
consider the claim on the merits.

While the RO did address this matter on a de novo basis, for 
purposes of establishing jurisdiction, the Board is required 
to make a decision in the first instance as to whether new 
and material evidence was received warranting the reopening 
of these matters.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir 1996).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection for hepatitis C was most recently denied 
in a June 2005 decision; this was itself a reconsideration of 
a February 2005 decision denying entitlement to the benefit 
sought.  The RO determined that while there was ample 
evidence of a current diagnosis of hepatitis C, there was no 
evidence linking that disease to service.

Since June 2005, the Veteran has made several new allegations 
relating to how he may have contracted hepatitis in service.  
He reports that while serving in Vietnam, he shared razors 
with other members of his unit, and received shots using the 
same needles.  He also states that he was exposed to blood 
when required to assist in moving and burying bodies, while 
wearing sandals on his newly bandaged feet following minor 
surgery to remove corns.

These allegations were not of record at the time of the June 
2005 denial.  They are clearly new.  Further, they squarely 
address the issue of a nexus to service by showing possible 
avenues of infection.  For purposes of reopening, the 
credibility of the allegations is presumed.  The reported in-
service risk factors raise the reasonable possibility of 
substantiating the claim.

New and material evidence has been received, and the claim of 
service connection for hepatitis C is properly reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The matter must now be addressed on a de novo 
basis.  For the reasons detailed below, additional 
development is required for a full and fair adjudication of 
the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of 
service connection for hepatitis C is reopened.  To this 
extent only, the benefit sought on appeal is granted.


REMAND

I.  Hepatitis C

Remand is required to ensure compliance with VA's duty to 
assist the Veteran.  This duty includes assisting the Veteran 
in the procurement of pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has alleged several risk factors in service which 
are consistent with his service, including potential exposure 
to dead bodies and blood as an infantryman in combat, and 
receiving immunizations through already-used needles.  The 
record also reflects the presence of a post-service risk 
factor, namely a decades long use of intravenous drugs.  A VA 
examination and medical opinion are needed to address the 
most likely etiology of currently diagnosed hepatitis C.

Moreover, the Veteran has informed VA that he is in receipt 
of Social Security disability benefits; a copy of the 
favorable November 2008 decision is of record.  This decision 
cites the Veteran's hepatitis C as one part of the basis for 
the grant; none of the supporting medical documentation is 
currently associated with the claims file.  The Board cannot 
say, based on the current record, that the Social Security 
records are not relevant to the appeal; they may, in 
assessing the disability from hepatitis C, discuss the 
etiology of the disease.  VA is required attempt to obtain 
these potentially relevant Federal records until they are 
associated with the claims file or are certified to be 
unavailable.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).

II.  Right Carpal Tunnel Syndrome

In a December 16, 2009, rating decision, the RO proposed 
reducing the evaluation for right carpal tunnel syndrome from 
30 percent to 0 percent.  The reduction in evaluation for the 
right limb was implemented in a February 19, 2010, rating 
decision.

In March 2010 correspondence, the Veteran filed a notice of 
disagreement (NOD) with the reduction in evaluation for right 
wrist carpal tunnel syndrome, stating that his symptoms were 
not actually improved.  The claims file does not reflect that 
any further action has been taken with respect to the NOD.

When an NOD has been filed with regard to an issue, and a 
statement of the case (SOC) has not been issued, the 
appropriate Board action is to remand the issue to the agency 
of original jurisdiction for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Thus the claim for 
restoration of a 30 percent evaluation for right carpal 
tunnel syndrome is being remanded for issuance of an SOC and 
to give the appellant the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See 
Manlincon v. West, 12 Vet. App. 238 (1999).

(The December 2009 decision also reduced the evaluation for 
left carpal tunnel syndrome from 10 percent to 0 percent, 
effective November 16, 2009.  The RO's attention is directed 
to 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.500(r) with 
respect to the assigned effective date.)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Take all appropriate steps to obtain 
complete Social Security Administration 
records related to the November 2008 grant 
of disability benefits.  If these records 
are determined to be unavailable, such 
must be certified in writing.

2. Schedule the Veteran for an appropriate 
VA examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should be 
informed that the Veteran alleges sharing 
of razors, immunizations with shared 
needles, and exposure to blood and fluids 
while handling dead bodies during service.  
The examiner should also be informed that 
the Veteran has reported a history of 
intravenous drug use in the 1970's, 
1980's, and 1990's.  The examiner should 
opine whether it is at least as likely as 
not that hepatitis C was contracted during 
military service.  A full and complete 
rationale is required for all opinions 
expressed.

3.  The Veteran should be provided a 
Statement of the Case which addresses the 
issue of restoration of a 30 percent 
evaluation for right carpal tunnel 
syndrome.  If, and only if, the appeal is 
perfected by a timely filed substantive 
appeal, this issue should be certified to 
the Board.

3.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


